UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1552


TINIKA S. WARREN,

                    Plaintiff - Appellant,

             v.

CITY OF GREENSBORO, Inspections Department; BRAD TOLBERT; TERRI
JONES; MARK WAYMAN; DONALD FOSTER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cv-01396-TDS-JLW)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tinika S. Warren, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tinika S. Warren appeals the district court’s order denying her motion for

settlement. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Warren v. City of Greensboro, No.

1:16-cv-01396-TDS-JLW (M.D.N.C. May 10, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2